 644 DECISIONS OF 
NATIONAL LABOR RELATIONS BOARD Local Union No. 393, 
United Association of Journey- men and Apprentices of the Plumbing and Pipe Fitting Industry of the United States and Canada, AFL-CIO and Hall-Way Contracting Company, 
Inc. and Construction & General Laborers 
Union Local No. 270, Laborers International Union of North America, AFL-CIO. Case 20-CD-493 September 30, 1977 DECISION AND DETERMINATION OF DISPUTE This is a proceeding pursuant 
to Section 1qk) of the National 
Labor Relations Act, as 
amended, following the filing of a charge on May 
21, 1976, 
by Hall-Way Contracting Company, Inc. (hereafter the 
Employer), alleging 
that Local Union 
No. 393, United Association of Journeymen 
and Apprentices of the Plumbing 
and Pipe Fitting Industry of the 
United States and Canada, AFL-CIO (hereafter the 
Plumbers or Local 393), has violated Section 
8(b)(4)(D) of the Act by engaging in certain proscribed activities with the object 
of forcing or requiring the Employer to 
assign the 
disputed work to employees represented by Local 
393 rather than to employees represented by Construction & General Laborers Union 
Local No. 270, Laborers Interna- tional Union of 
North America, 
AFL-CIO (hereafter the Laborers 
or Local 270). 
Pursuant to notice, a hearing was conducted before 
Hearing Officer Lawrence 
W. Hanson on July 14 and 15 and October 20 and 21, 1976. All 
parties appeared at the hearing 
and were afforded a full opportunity to be heard and 
to present evidence 
bearing on the issues. 
The Board has reviewed the rulings of the Hearing 
Officer made at the hearing 
and finds that they are 
free from prejudicial 
error. The 
rulings are hereby affirmed.' Upon the 
basis of the entire 
record in this case, including the 
briefs, the Board makes the following: I. THE BUSINESS OF THE EMPLOYER The Employer 
is a member of the Landscape, 
Sprinkler and Irrigation Contractors Association, 
located in Walnut Creek, California. 
The Association represents approximately 
100 employers for purposes 
of collective 
bargaining who are engaged in the 
installation of sprinklers and irrigation systems 
and in landscape contracting. 
Evidence was presented ' The Hearing Officer 
denied the 
Employer's motion lo 
quash the subpoena duce.~ recum sewed by Local 270 on the ground 
that the 
requested ~nformation regarding the type 
of jobs performed by the Employer s~nce that one member of the Association, Watkins 
and Bartolussi, received in excess of $50,000 in revenw for a project performed outside the State of Califor- 
nia. The Employer herein performs 
work for various landscape and paving contractors. 
Its gross volurnc of business per 
annum is approximately $480,000. On the basis 
of these 
facts in evidence, 
we find that 
thc Hall-Way Contracting Company, Inc., 
is an employ- er engaged in commerce 
within the meaning 
of' Section 2(6) and (7) of 
the Act and that it will effectuate the policies 
of the Act to assert jurisdiction 
herein. 11. THE LABOR 
ORGANIZATIONS INVOLVED 
All parties stipulated, 
and we find, that 
Local 393 and Local 270 are labor organizations within the 
meaning of Section 2(5) of the Act. 111. PRELIMINARY ISSUES 
The hearing 
was adjourned on July 15, 1976, to allow Local 
270 to file with the Board an interim appeal of the Hearing 
Officer's ruling which preclud- ed Local 270 from raising the 
issue of 
Local 393's alleged racial discrimination 
on the ground that 
the issue was irrelevant in a lO(k) proceeding. It was Local 270's position, in 
light of N.L. RB. v. Mansion House Center Management Corp., 
473 F.2d 471 (C.A. 8, 1973), and Bekins Moving & Storage Co. of Florida, Inc., 211 NLRB 138 (1974), that the disputed 
work could not he awarded to a labor organization, 
its members, or the employees whom it represents if that labor organization discriminates on the basis of race 
or national origin. 
On July 30, 1976, 
the Board (then 
Chairman Murphy 
and then Member Fanning 
dissenting) granted 
Local 270's appeal, ruling that 
evidence of racial discrimination 
by Local 393 "may be relevant and material to the right 
of the members of Local 393 to be awarded the 
work in dispute." 
The hearing resumed on October 20 
and 2 1, 1976. We have reconsidered 
our prior ruling 
which granted Local 270's 
appeal in 
light of two recent decisions: Handy Andy, 
Inc., 228 NLRB 447 (1977), in which we overruled Bekim and enumerated the 
reasons why we believe that the 
Board is not constitutionally required 
to consider issues raised by an objection grounded 
on alleged invidious discrirni- nation prior to issuance 
of a Board certification 
of representative; and Bell & Howell Company, 
230 NLRB 420 (1977), wherein.we held that the 
Board is not proscribed from ordering 
an employer to bargain with a labor organization because 
of the latter's 
alleged discriminatory practices. 
For the reasons set 
1963 and classification of employees 
and employee hours 
on each 
job was relevant to the 
determination of the d~spute. No appeal was taken to this 
rulmg. 232 NLRB No. 83  L0C.a UNION NO. 393, PLUMBERS 645 j I~I in those decisions 
and below, we find that c I( nce regarding such 
alleged discrimination is not 1 > ~nt to a determination of a work dispute I 11'1n.t to Section 
8(b)(4)(D) and Section 1C)(k) c?f 1, \ct. I II o:~r view. we are neither constitutior?allv nor . < ,.I I 11 rorily required to consider sach evl.cence i~ sllch ,I l(.cedings. A review of Sections 8(bj(4)(Dj and !or A) may be 
helpful in understanding why evidence r ~liscrimination is ina~~ro~riate In such ~roceed- 11 1 1'1,- Whenever it is 
charged that any person has 
11:'.12ed in an unfair iabor practice within the 
,~,.;~ning cf Section 8@)(4)@), the appropriate Ir,.clc;nai 3irenior investicaies the charge and. if it u - 11i:c;~;' :ix charge has rnerir 2nd chi. narties have ps; 1 :iced upon methods 
for the vo!untary adjustment oi llli, dispute out 
of which 
the charge has arisen, the 
- li~yonal Directcr series on the parties 
a notice of 1 ~f.<~i-ing under Secii~n 1-3&j oT the Act. A" L tne ' close . '! rhe hearing, the proceeding 
is transferred :a the l{lwx! which issues a decision and determination of , Il\pute awarding the 
work to the 
appropriate group 
11 cmployees. If, after this 
deternunation, the parties 
- - 11l3mit satisfactory evidence to the Regional 
~irector ildicating they have complied 
with the determina- IIO:~, rhe charge is dismissed. If no satisfactory 
..\ ~dence of compliance is submitted. the Regional 
; ;~r.ector ~niisi proceed wiih the charge 
uader Section ,:i bb(4)(D).' 'The st~tutory pumose c? Sections 8(b)(4)(D) and i oik) is tc ensure that work disputes between two or I llwe peps of employees are permanently and . . c,.. pediriuusiy settled.Vkt the outset then 
:i 1s i lnportant to note thlt an ward of work is 
made to a 
LI'OUP of employees and ~lot to the labor organization \viiich represenrs them.4 In a dispute berween two sroups of employees, each 
represented by a union, tsur detmxination of dispute specifically states 
ihat i he work is awsrded to those e$oyees represented hy one of the unions, but 
no: io that union or its ~nembers. Thus. allegations thar 
2 union discrimi- mtes are noi relevant under Sections 
8(b)(4)(D) acd iO(k), since ihe work is amriied to the emp!oyees rhemselves, not to the union 
which may represent [hem. In oui. view, the Board is not constituiionally i-equired to consider allegations 
of unlawful discrimi- nation a: eirher :he lO(kj or 8(b)(4)(D) stage, since 
Board's Ru!es and Regulations. Senes 8. 2s amended. Sec. 102.89, et '~'9. See NL.R.B. v. Radio and Telnrsron Broudcasr Ettgineers Union, bcai i2iL lniernuiional Srorherhood of Elecrrical Workers. AFGCIO [Colrrmbia Rroadcasring S,~rrrnj, 364 US. 573 (196i ). + icdeed. where the en~ployees conhue to claim the work in dispute in [he face of a d~sclaimer by their labor organimtion, ti:< Iztter's disclaimer is Ignored and !he Board determines the 
jurisdictional dispute. Stage Ernplqvees Local One. 
I/! TSE. A FI-ClO (Rh'O General. WOR-TV Division rind WGR-?i'E~igrnerrs/. 219 NLRE I i65. ! i68 (l975,i. we do not believe that a 
sufficientlv close riexus is , established between 
our action in awarding the 
work to the employeeb and the alleged discriminztion b;, their representative to establish that, in making the 
award, the 
Government is authorizing, supporting, 
or participating in the complained 
of discriminatory practises d :he Unioz.5 Aithcugh awarding the work !n dispute to employees represented by z un~cin may inure to the benefit 
of that uruon, the award does 
not place the Board 
imprimatur on 
all the orgahization's activities, lawful or otherwise. 
A jurisdicticnal award 
is based on certain factors indicating 
which group of employees is best equipped to 
do the work;6 it does 
not reflect the Board's a~~rovai of al! zsDecTs of 11 representation by the labor organizaticn which represents the favored employees. 
The Supreme Court clearly defined 
our obligation in CBS, supra at 586, "it is the Board's responsibility 
and duty to 
3. aecide ydiich cf two cr more emp!ciyez group; claizing the right to perf~i-m certain work tasks is right and then s~ecificallv to award 
such tasks 
in V 1 , accordance with its decision." 
Such an award, in our view, cannot be considered to authorize, require, 
enforce, or foster and encourage a labor 
organization to discriminate.7 Sections lo*) and 8(b)(4)(D) set up a method adopted by Congress to 
"try to get jurisdictions! dispures settled" 
ir! order "to solve the knotty problems of wasteful work stoppages due to such disputes."s If we stray from this congressionai mandate in order 
to consider an 
issue appropridy considered under 
another section, clearly 
we would vioiate the spirit 
of Congress' intent. In finding 
that the expedited procedures for determining disputes 
do not provide the appropriate forum for consideration of invidious discrimination 
by a labor 
organization in the representation of employees, we are not depriving 
any party from raising 
this issue. 
We are mereiy finding that such issues 
should be considered in the appropriate proceeding, as set forth 
be!ow. If we were to refuse to award 
work to a group of empioyees on the ground 
that the union 
which represents them has engaged 
i~. or is engaging in unlawful discrimination, we would directly penalize 
those cmployees, but only indirectly reach 
the discriminating labor organization. Such an indirec: method of preventing ilnIa-dul discr?mina;ion is not only inefficient, it 
is unnecessary, since the issue of See Had,v Andy, sura. In making such awards, 
the Board considers 
al! relevant factors 
ic determining who is entitled to the work in dispute; 
e.g., the ski!ls and work involved, certifications by the Board, 
cnrnpany and industry practice. the efficient ooeration of the busmess. rtc. (Inrernarional Associalion of ~ochinisrs,'hd~e hro. 17743, AFLCIG (J. 4.  ones Coralruclion conYan:% 135 NLRB 1402 (1962).) See Handy Andy and Bell & iiowell, both supm, and the relevant cases cited therein. VBS, sapra.  -- ' NATIONAL' invidious discrimination 
can be directly addressed by statutorily prescribed methods-designed 
to eliminate the offensive practices without 
hanning the employ- 
ees. -The union's status as exclusive representative imposes on 
it the statutory obligation to represent 
all employees in the unit 
fairly and in good faith. Tfie right of employees to be free from invidious 
discrimination in 
the representation afforded them by their bargaining representative is protected by the Act which, it has been held, makes it 
an unlawful labor practice 
for the representative to engage 
in such practices and provides employees with remedies against such conduct.9 In giving labor organizations their right 
to represent employees, the Act also confers upon such organizations certain obligations. 
As set forth in a multitude of cases,1° in the event that a 
bargaining representative discriminates 
in such a way as to frustrate the right of employees to fair 
representation, Section 8@)(1)(A) provides a reme- dy; if the union sponsors discriminatory hiring 
practices, Section 8@)(2) provides a remedy; if one of the 
parties refuses to negotiate about 
the elimina- 
tion of offensive discriminatory terms and conditions of employment, Section 
8@)(3) or Section 8(a)(5) provides a remedy. (See Bell & Howell.) Thus, a party 
who is foreclosed from asserting 
unlawful discrimina- tion in the 
lo@) and 8@)(4)(D) proceedings, never- 
theless has 
available alternative proceedings under the Act in 
which to seek an appropriate remedy. To whatever extent the practices 
of invidious discrimina- tion may be beyond the 
Board's reach, Congress has provided other remedies, e.g., the Civil Rights Act of 1964, as amended (42 U.S.C. 2000e), and the Labor Management Reporting and Disclosure Act of 
1959 (73 Stat. 419), whereby the victims of such unlawful 
activity may seek legal 
redress. For the foregoing reasons, 
we shall not consider the 
evidence represented to be alleged discrimination by Local 393 as it has no bearing on our determination as to which group of employees is entitled to perform 
the work." IV. EVIDENCE A. The Work in Dispute The work in dispute involves the 
digging, grading, backfilling, and general ground 
preparation work involved in the installation of sprinkler irrigation 
pipe systems 
by the Hall-Way Contracting Compa- - Bell & Howell, supro. ID See, e.g. Vaca v. Sipes. 386 U.S 171 (1%7); Independent Metal Workers Union, Local No. I (Hughes 
Td Company), I47 NLRB 1573 (I%+ Inrer~tro~I Brotherhood of Painters and Allied Trades, ha1 Union 1066. AFLCIO (W. I. Siebenoller Jr., Painf Company), 205 NLRB 651 (1973); ha1 No. 106, Gloss Boffle Blowers Associafion, AFL-CIO (Owem-Illin&, Inc.), 210 NLRB 943 (1974). 
enfd. 520 F.2d 693 (C.A 6, 1975). irrigation sprinkler 
systems was described by the Employer's president to include: 
The reading, laying out of the plans, 
the staking out of job. By that I mean, physically going out and marking where the sprinkler 
heads are going to be placed, marking out the trench to be dug, digging the trench, installing the pipe, installing the low voltage wire if any and the 
controller, and g a trench, putting on the 
heads and other things. In addition to ground preparation work,-the 
work in dispute fits 
into this basic procedure anytime hand 
digging work is necessary to ensure the proper installation of pipe. For example, depending on the 
size of the pipe to be installed, an operating engineer will dig either a 6- or 8-inch-wide trench. However, the trench diameter 
may not be large 
enough to accommodate a sprinkler 
head, valve, or other protuberance coming from the 
pipe. Accordingly, 
a "notch" is made by excavating the dirt so that the larger mechanism 
will fit. Just prior to the 
actual laying of the pipe in 
the trench, 
hand digging work is also necessary to ensure that the trench 
is clean and free of any debris from 
other construction 
work wbich is going on in 
the same site. Other examples 
where hand "pick and shovel work" is necessary are: (1) when a "tie-in" is made to hook up the existing water supply line 
which will service the sprinklers; (2) excavating underneath galvanized pipe 
to form 
a "bell hole" 
so that a 
pipe wrench can be used to tighten or loosen the pipe; (3) digging "coved corners" to ensure that a sprinkler head 
near a 
wall or building will be "straight and flush"; and (4) during final inspection 
in the event, 
to name a few In tight of our dec~aon, we find it unnecessary to consider Local 270's contention, argued at the hearing 
but not pursued in its brief to the Board. that an employer which 
is found to discriminate is precluded from availing itselfof the Board's unfair 
labor practice 
proceedings.  on a job at 
overCelt Drive ~ducational Park which the Employer had assigned to plumbers. The Em- ployer placed laborers on the 
job and 
removed plumbers. Because 
the job did not last 
a long time, 
"- sibilities, that rocks, dirt, or other 
backfilling clog system, or 
where a "dry spot" is created by a mn'&aled electrical box necessitating installing mother sprinkler head, or 
where there is a leaky WGe. Prior to 1969, the Employer utilized crews 
consist- tng of operating engineers who ran the trench- digging machines, laborers who "notched" trenches 
and did other "pick and shovel" work, 
and journey- man plumbers who installed the pipe. With the 
advent of the Landscape, Sprinkler 
and Imgation 
Contractors Association in 1969, 
which provided that irrigation plumbers shall perform 
all facets of irrigation sprinkler systems, the Employer has used only plumbers and operating engineers to 
do the work, except, as discussed below, in a few instances where the laborers have asserted 
a claim to 
do the work. Beginning in 1972, plumbers helpers 
(appren- tices or assistant journeymen, as 
they are sometimes 
called) have been allowed 
to help install pipe 
in Santa Clara County, 
as long as a 
journeyman is present on the jobsite. A typical crew now consists of four plumbers 
in the following categories: journey- 
man, assistant journeyman, 
and plumber tradesman who primarily do hand 
digging work and generally assist in the operations; an operating engineer is still 
used to run the trench-digging machines. 
Prior to the instant proceeding, the 
Laborers has asserted claims to 
digging and backfiing work for imgation sprinkler installation on 
at least two other occasions. In 
August 1975, the Laborers, through its business agent, Jack 
Delgado, claimed that plumbers should not perform digging and backfilling work on the Casa Arnigos job. In response to statements to the effect that the Laborers would not let any 
work continue, the Employer replaced plumbers 
with laborers. After 
the Employer continued to use laborers, Plumbers threatened 
to picket if plumbers were not again assigned to 
the job. At this juncture, the Employer filed 
a charge with the Board. However, at the hearing in November 1975, Laborers apparently disclaimed the work, so that the Employ- 
er used only plumbers again. 
In March 
1976, Local 270 claimed the 
right of laborers to perform the 
work ihe Employer continued using the laborers on 
ihe job gt Evergreen Highlands. At this juncture, Local 393 l2 This cla~m completely overlooks 
the fact that the 
instant proceeding concerns charges which 
the Employer brought 
against Local 393 because of 11s acbons to efiect a reassignment of the d~sputed work. l3 It should be noted that the 
bnef submitted on behalf of Local 270 overlooks several 
facts in evidence: (1) although Local 270 claimed 
that the Employer only ass~gned the work to employees represented by Local 393 In 1976 as a result of threatened ~ob action, the record shows that slnce 1969 threatened to picket. The laborers, hired 
plumbers, an instant proceeding. mployer claims that Local 393 violated Section 8(b)(4)(D) of the Act by threatening to picket the Employer 
at the Evergreen Highlands model home tract in May 1976. On the baqjs of prior assignments, efficiency and economy of operations, and the skills involved, the Employer asserts 
that the plumbers should 
be awarded the work. The Employ- er also contends 
that there is 
no agreed-upon voluntary method for adjudicating the dispute. 
Local 393, in agreement with the Employer's position, adds that 
area practice supports 
an assign- ment of the disputed work to employees represented by it. In this regard, 
Local 393 cites the fact that the 
master agreement 
and appendix between the Plumb- ers local unions 
and the Bay Area Landscape, Sprinkler and Imgation 
Contractors Association expressly covers the work. 
Local 270 contends that there is no dispute 
cognizable under Section lo@) of the Act because it did not take 
any steps 
to force a 
reassignment of the work.12 In the alternative, Local 270 claims that the 
disputed work should be awarded to employees represented by it on the basis of employer assign- 
ment, the laborers collective-bargaining agreement, 
economy and efficiency of operations, and skills. Futhermore, Local 270 argues that it is not a labor 
organization, but 
that, even if it were, the notice of hearing should be 
quashed because the Northern California District of 
Hod Camers, Building and Construction Laborers 
had not been joined as a 
necessary ~d indispensable party.13 D. Applicability of the Statute Before the Board may 
proceed with a deterrnina- tion of the dispute pursuant 
to Section lo@) of the Act, it 
must be satisfied that there 
is reasonable cause to believe that Section 8@)(4)(D) has been violated. 
It is undisputed that on May 20, 1976, 
the business agent for 
Local 393 threatened to picket the Employer at its Evergreen 
Highlands jobsite due to the fact that the Employer 
had assigned the work to laborers and not to plumbers. The Employer had 
assigned the 
work to laborers because 
of Local 270's prior threats 
and grievance over the use of plumbers the Employer has assigned the work to plumbers, except 
when Laborers has threatened job actions; (2) 
Local 393 did, m fact, introduce a collective- 
bargaining agreement 
covering the work in dispute; and (3) on October 20, 1976, at the hearing. the parties shppulated that Local 270 was a 
labor organization with the meaning of the Acr We also fmd no merit to 
Local 270's claim that there 
has been a failure to join a 
necessary and indispensable party.  648 DECISIONS OF NATIONAL LABOR RELATIONS BOARD at the Overfelt Drive Educational Park project. Local 
393's business agent stated that 
the job action would be carried out if the plumbers 
were not immediately reinstated to do the work. Accordingly, 
and as 
the record reveals 
that there is no agreed-upon method 
for the voluntary settlement 
of the dispute, we find that there is reasonable cause to believe 
that Section 8(b)(4)(D) of the Act has been violated 
and that the dispute is properly before 
the Board for 
determina- tion under Section 10(k) of the Act. E. Merits of the Dispute 
Section lo@) of the Act requires 
that the Board make an affirmative award of the disputed 
work after giving due consideration to various relevant factors. 
As the Board has 
stated, the determination in a jurisdictional dispute case 
is an act of judgment based on commonsense and experience in weighing 
these factors. We find the following 
factors are relevant in making a determination 
of the dispute before us. 1. Board certification No Board certification covering 
any party 
to this proceeding or the work in dispute was offered in 
evidence. 2. The collective-bargaining agreements 
As previously discussed, 
the Employer is signatory to both the Plumbers and the Laborers master collective-bargaining agreements. 
Upon examination of each of the respective agreements in evidence, 
we find that each 
agreement arguably covers the 
disputed work, and therefore the factor 
of collective- bargaining agreements does 
not favor an award of work to 
employees represented by either Local 
270 or Local 393, and consequently it is not helpful in the determination of this dispute. 
3. Employer and industry practice Since 1969, the Employer has assigned the 
work in dispute to employees represented 
by the Plumbers, 
except on two occasions, as noted previously, where 
the Laborers had threatened a 
job action or filed a grievance. The record reveals 
that employees repre- 
sented by 
the Plumbers would have been assigned 
initially to perform the disputed 
work at the Evergreen Highlands project had the Laborers 
not previously pressed 
a grievance over the use 
of plumbers at the Overfelt Drive Educational Park 
project. A business agent for the Plumbers testified 
that Local 393 maintains a 
special pool 
of irrigation sprinkler fitters and that these workers perform the 
disputed work in the course of their installation 
work. Local 
270 did not present 
any evidence regarding area 
practice, On the basis of the record evidence, the 
factor of employer and area practice favors an award of work to employees represented 
by the Plumbers. 4. Economy and efficiency of operations The Employer testified that it 
is more efficient 
for plumbers to perform the disputed 
work particularly since the installation 
of an imgation sprinkler system 
requires the coordination 
of pipe-laying and hand digging work. 
It was uncontradicted that, 
when laborers were used 
on the Casa Arnigos project, productivity, measured by 
the number of sprinkler heads installed per day, 
fell from the 
plumbers average of 30 
sprinkler heads to 20 a day. The Employer asserts 
that with the use of plumber tradesmen, who 
not only perform digging 
and backfilling work but also handle pipe, it 
is far more efficient to assign 
the work to plumber tradesmen 
than to laborers who 
can perform only digging work. The factor of economy and efficiency of skill 
favors the Employer's assignment 
of the disputed work to employees represented 
by the Plumbers. 5. Relative skills and knowledge While the record does not show 
that plumbers possess greater slulls than laborers for digging and backfilling work, the Employer testified 
that plumb- ers have greater knowledge of the requirements 
for certain phases of the work, such 
as digging "notches" 
for sprinkler heads. 
The Employer also asserted 
that knowledge of pipe specifications 
and the sprinkler system's requirements is important during 
the actual laying of the pipe, inspection, 
or emergency situa- 
tions where 
hand digging becomes necessary 
to ensure proper 
installation. In this light, 
we find that this factor favors the Employer's assignment 
to employees represented 
by the Plumbers. 
Upon the record as 
a whole and after full consideration of all the relevant factors involved, we conclude that the employees represented 
by Plumb- ers Local 
393 are entitled to perform 
the work in dispute. We reach this conclusion upon 
the facts that the assignment is consistent with 
the Employer's preference and past practice; that 
it is not inconsis- tent with the agreements of the parties and is in accord with area practice; that 
the employees initially assigned to 
do the work who are represented by the Plumbers 
possess certain knowledge which those represented 
by the Laborers 
do not; and that the Employer's assignment to employees represented 
 LOCAL UNION NO. 393, PLUMBERS 649 by the Plumbers 
will result in greater efficiency and economy of operations. Accordingly, we shall determine the dispute 
before us by awarding the work in dispute to employees represented by Local Union No. 393, United Association of Journeymen and Apprentices of the Plumbing and Pipe Fitting Industry 
of the United States and Canada, 
AFL-CIO, but not to that Union 
or its 
members. Our present determination is limited 
to the particular controversy which gave rise 
to this proceeding. DETERMINATION OF DISPUTE Pursuant to Section 1qk) of the National Labor Relations Act, as amended, and upon the basis of the 
foregoing findings and the entlre record in this proceeding, the National Labor Relations Board 
makes the following 
Determination of Dispute: 
Employees represented 
by Local Union No. 393, United Association of Journeymen and Apprentices of the Plumbing 
and Pipe Fitting Industry 
of the United States and Canada, 
AFL-CIO, are entitled to 
perform the digging, grading, 
backfilling, and general ground preparation work involved in the 
installation of sprinkler irrigation p~pe systems by Hall-Way Contracting Company, 
Inc., at its Evergreen High- 
lands project. 
MEMBER JENKINS, dissenting: Contrary to 
my colleagues, I find that evidence of 
~nvidious discrimination by a labor 
organization is 
a relevant consideration is making an award of work 
prsuant to a jurisdictional dispute 
and therefore I must dissent from their conclusion 
that evidence of \uch discrimination is inadmissible in a 1qk) proceeding for the 
purpose of disqualifying a union Irom claiming the work. In my view, an award of work, like a certification of representative, is govern- mental action which must withstand strict scrutiny 
to cnsure that it is 
not a 
vehicle for "sanctioning and 1 ndeed furthering" a labor 
organization's discrimina- lory practices. The due process clause 
of the fifth .I mendment bars such governmental participation 
in lliscriminatory practices. The Board cannot ignore I he existence of such constitutional commands 
by the .I r-gument that no final order is reviewable by a court 
Iwes in 10(k) proceedings: for the fact 
is such ~wceedings furnish a basis for 
an almost routine I\suance of a cease-and-desist order under 
Section s( h)(4)(D) of the Act. By making an award of work, the Board confers 
k.pccial benefits on a labor organization, 
and the ,ill-oup of employees it represents. An immediate dlect is that the employees represented 
by the labor 1 brganization get to perform the work which tends to Iwrease their allegiance 
to the union, 
and to add to the power 
of that 
union and those it represents because they have 
or control access to jobs. By such an award, the Board 
is in effect designating the 
labor organization with whom the employer must deal 
regarding the terms 
and conditions of employment 
for its 
employees, because 
an award of 
work is a precursor to collective-bargaining obligations on the part of both the employer 
and the union. 
A union may also use an award of work &y the Board 
to establish prior claims to the work in any subsequent disputes. Since an award of work establishes 
access to work. to jobs, there is a direct 
nexus between the 
~oard's action and a labor 
organization's discriminatory practices, because 
a labor organization, or the group of employees it represents, may 
control individual 
employees' access to those jobs. If a labor organiza- 
tion precludes certain groups of employees from working, through membership qualifications, 
or representational, referral, or 
other practices, then 
an award of work 
perpetuates the 
exclusion of whole groups of employees from access to jobs 
because of invidious considerations. Thus, 
not only is the Board confemng its imprimatur on a labor organization 
which discriminates, but it also is actlng as a direct 
vehicle for perpetuating the discriminatory practices 
by legitimizing the labor 
organization's right to control access to the work. 
My colleagues' argument that the work is awardeli to a 
group of employees 
rather than to a 
labo: organization is unpersuasive. The practical effec~ where a group 
of employees 
is represented by s union is to give their labor organization the right 
to claim and control the 
work. Equally unpersuasive 
is the majority's argument that racial discrimination need 
not be considered ir, malung jurisdictional dispute awards 
because nc, order results from 
the award 
at ths stage, and. because of the lack 
of an order, it cannot be said the Government is authorizing, supporting, or participat- ing in the discriminatory practices. However, 
:he award is merely the first of a two-stage process, 
~IL which the Board will issue an order if the loser 
of the award fails 
to abide by it. To argue that the two-step process insulates the 
Government from participation 
or support is rather like arguing that state 
laws requiring recording 
of racial covenants in deeds are constitutional because it 
is only the 
subsequent individual enforcement or 
application of the coven- 
ants which effects the discrimination. 
The Supreme Court has, of course, held 
the opposite. Shelley v. Kraemer, 334 U.S. 
1 (1 948). I am also unpersuaded 
by my colleagues' argument that the 
introduction of such evidence 
will de!ay a 1w) proceeding, the primary 
goal of which is 
an expeditious settlement 
of a jurisdictional dispute. 
i  -4 DECISIONS OF NATIONAL LABOR RELATIONS BOARD do not believe that administrative 
efficiency can ever serve as a legitimate excuse for the 
Board's failure to adhere to the Constitution 
or to 
the requirements 
of fair representatives. 
Nor do I find much merit in the majority's predictions of administrative delay. If allegations of discrimination are well founded, supportive evidence must be in existence at the time of the 
hearing. It will not take the Board long, 
in view of its well-established expertise, 
to sift out the substantive claims from 
the frivolous. Where 
a party seeks to introduce evidence after the 
close of the hearing, our customary procedural 
rules covering "newly discovered or discoverable" 
evidence will apply. Moreover, 
in hearings pursuant to 
Section 10(~) of the Act, evidence 
is introduced on a variety of factors which the Board must consider in nl.1 h I I its determination 
of dispute. The introducl~o~) ' evidence of invidious discrimination will no III, delay the administrative process than the inr l-t M l I I, tion of evidence as to 
area practice, econom). ,111~ efficiency of operations, 
or relative 
slulls, to I~;IIIIV few. The far more fundamental question 
is whethc~ I 1)' Board can allow itself to engage 
in governlllcl~l i action which sanctions, furthers, 
and in fact P;IIII~ I pates in invidious discrimination prohibited h! 11:' Constitution. I believe that it cannot and fintl 111 the principles 
established by my colleagues toh \ .I 1 contrary to 
the Constitution and existing i:cJt.l law. 